Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.
Allowable Subject Matter
Claims 15, 19, 21, 22, 23, 24, 27, 28, 29 and 30 are allowed.
     Examiner’s Comments
Claims 15, 19, 21, 22, 23, 24, 27, 28, 29 and 30 have been renumbered as claims 1, 2, 3, 4, 7, 8, 9, 10, 5 and 6 respectively.  
The following is an examiner’s statement of reasons for allowance: The teaching of De Poortere, considered to be the closest art of record, has been discussed in the final office action mailed 11/3/21.  The claimed method for influencing an auditory perception of a listener that includes in combination emitting sound with a steerable pattern containing a main lobe and side lobes that reach a listener along a direct path and an indirect path by generating a first sound instance that arrives at the listener on the indirect path later than the direct path and generating a second sound instance that arrives at the listener on the indirect path no later than the first sound instance on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        2/10/22